815 F.2d 704
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mahendra K. JAIN, Plaintiff-Appellant,v.The UNIVERSITY OF TENNESSEE AT MARTIN, Defendant-Appellee.
No. 86-5966.
United States Court of Appeals,Sixth Circuit.
March 16, 1987.

Before ENGEL, KRUPANSKY and GUY, Circuit Judges.

ORDER

1
Appellee moves to dismiss this appeal as being prosecuted from a nonappealable order.  Appellant has responded thereto.  On May 28, 1986, the district court entered an order which granted the appellee motion for summary judgment to the extent that certain claims advanced by appellant were barred by the doctrine of res judicata.    The order denied the motion to dismiss to the extent that appellant advanced claims which were not subject to res judicata.


2
Because the order from which the appellant appealed disposed of fewer than all the claims, the order is not appealable.  Rule 54(b), Federal Rules of Civil Procedure, McIntyre v. First National Bank of Cincinnati, 585 F.2d 190 (6th Cir. 1978).  The action is still pending on the remaining claims and because no final judgment has been entered during the pendency of this appeal, this Court lacks jurisdiction.   Gillis v. Department of Health and Human Services, 759 F.2d 565 (6th Cir. 1985).


3
Accordingly, this appeal is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.